GARDEN, JUDGE:
The answer filed by the respondent in these claims allege that the Department of Mental Health in the close of fiscal year 1975-76 had sufficient funds on hand from which these claims could have been paid, and the Court consequently made awards to the claimant in each of the six (6) claims. This Court has now been advised that the allegations in the answer in respect to the existence of sufficient funds was incorrect and that in fact there were not sufficient funds on hand at the close of the subject fiscal year from which these claims could have been paid. In view of this factual change, this Court must deny these claims on the basis of our decision in Airkem Sales and Service, et al v. Department of Mental Health, 8 Ct. Cl. 180 (1971) and, consequently our former opinion is set aside and held for naught.
Claim disallowed.